Citation Nr: 0533092	
Decision Date: 12/07/05    Archive Date: 12/21/05	

DOCKET NO.  04-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability and dementia as a result of head trauma.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

In September, 2003, the RO received the veteran's claim of 
entitlement to service connection for acquired psychiatric 
disability and dementia as a result of head trauma.  The 
February 2004 rating decision denied the claim.  The veteran 
disagreed with the February 2004 rating decision and 
initiated the instant appeal which was perfected by his 
timely submission of a substantive appeal (VA Form 9).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Throughout the current appeal, the veteran has asserted that 
he suffers from dementia and psychiatric disability as a 
result of repeated head trauma which he sustained as a result 
of boxing duties during his active military service.  

In this regard, the Board acknowledges that the service 
medical records are negative for complaints of, treatment 
for, or findings of organic brain pathology or acquired 
psychiatric disability.  Post service medical records reflect 
treatment for an evaluation of generalized anxiety disorder 
in February 2000, cocaine dependency in June 2003, cocaine 
abuse and alcoholism in November 2003 and dementia, most 
likely from repeated head traumas in November 2003.  In 
particular, an April 2003 VA outpatient treatment record 
includes a recommendation to rule out dementia pugilista.  

Significantly, however, most of the veteran's service 
personnel records are not contained in his claims folder.  
The veteran has asserted that documentation of his boxing 
experience during his active military service should be 
contained within his service personnel records.  In view of 
this fact, in light of the veteran's contentions and also in 
regard to the findings of dementia due to repeated head 
trauma, the Board finds that a remand of the veteran's claim 
is necessary to accord the RO, through the AMC, an 
opportunity to procure any available service personnel 
records and to associate them with the veteran's claims 
folder.  

Furthermore, the Board notes that the veteran has not been 
accorded a pertinent VA examination during the current 
appeal.  On remand, therefore, the veteran should be accorded 
an opportunity to undergo a pertinent VA examination to 
determine the nature, extent and etiology of any acquired 
psychiatric disability and organic brain pathology to include 
any dementia that he may be found to have.  Accordingly, 
further appellate consideration will be deferred and this 
case is REMANDED for the following actions:  

1.  The AMC should contact the 
appropriate service department and 
request copies of the veteran's service 
personnel records.  The Board is 
particularly interested in the veteran's 
201 file.  All available documents should 
be associated with the veteran's claims 
folder.  

2.  The AMC should procure copies of all 
records of dementia and psychiatric 
disability treatment that the veteran has 
received at the VA Medical Center in 
Dayton, Ohio since his separation from 
service in July 1979.  All available 
reports not previously obtained should be 
associated with the veteran's claims 
folder.  

3.  Thereafter, the AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA neurological examination to 
determine the nature, extent and etiology 
of any residuals of head trauma that he 
may have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination all indicated tests 
should be conducted.

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, after 
reviewing the veteran's claims folder as 
well as interviewing and examining him, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that dementia and/or psychiatric 
disability is associated with his active 
military duty or consistent with the 
veteran's assertion that he was exposed 
to repeated head trauma as a result of 
boxing duties during service.  

4.  The AMC should then readjudicate the 
issue of entitlement to service 
connection for psychiatric disability and 
dementia as a result of head trauma.  If 
a decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
a denial of his claim.  38 C.F.R. § 3.655 (2005).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

